Citation Nr: 1613797	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on both a direct basis and as secondary to service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran had active duty service from November 1976 to December 1980 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2011, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge who has since retired from the Board.  In a February 2013 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In the same month, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In July 2013, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the electronic VMBS folder. 

The Board remanded the claim in December 2011, March 2013, September 2013, and June 2014 for further development.  In March 2015, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) and clarification of that opinion in September 2015.  The Veteran and his representative were sent a copy of the opinion and addendum opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2015).  There was no response.



FINDINGS OF FACT

1.  The Veteran's unspecified depressive disorder was incurred in service.  

2.  A psychiatric disorder other than an unspecified depressive disorder, to include PTSD, an anxiety disorder, and cocaine dependence, did not manifest in service and has not otherwise been shown to be related to the Veteran's military service.

3.  A psychiatric disorder other than an unspecified depressive disorder, to include PTSD, an anxiety disorder, and cocaine dependence, was not caused or permanently aggravated by the Veteran's service-connected sarcoidosis.



CONCLUSIONS OF LAW

1.  An unspecified depressive disorder was incurred during active service.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A psychiatric disorder other than an unspecified depressive disorder, to include PTSD, an anxiety disorder, and cocaine dependence, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A psychiatric disorder other than an unspecified depressive disorder, to include PTSD, an anxiety disorder, and cocaine dependence, was not caused or permanently aggravated by the Veteran's service-connected sarcoidosis.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Board finds that the duty to notify was satisfied by March 2006, August 2006, December 2010, and October 2013 letters.  The letters notified the Veteran of what information and evidence is needed to substantiate a claim for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  In addition, the March 2006 and August 2006 notice letters were provided prior to the initial adjudication of the claim in December 2006.  After the December 2010 and October 2013 notice letters were issues, the claim was readjudicated in January 2015.  

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim.

The Veteran was also provided with VA examinations in May 2012 and October 2013.  When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also requested a VHA opinion in March 2015 and clarification of that opinion in September 2015.  The VHA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided medical opinions with rationale.  As such, the Board finds these VHA opinions, along with the other evidence of record, are adequate to make a determination on the claim.   

Based on the foregoing, the Board finds the AOJ has substantially complied with the Board's remand directives and an additional remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also testified at hearings before a Veterans Law Judge in September 2011 and the undersigned Veterans Law Judge in July 2013.  The Veterans Law Judges clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Analysis

In this case, the Veteran has asserted that his current psychiatric disorders, to include PTSD, are etiologically related to service, or in the alternative, caused or aggravated by his service-connected sarcoidosis.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc). 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

As noted above, the Veteran has contended that his current psychiatric disorders, to include PTSD, are related to his active service, or in the alternative, caused or aggravated by his service-connected sarcoidosis.  Specifically, he has alleged that PTSD or another psychiatric disorder is related to traumatic incidents during his military service from 1976 to 1980, including going through a gas chamber in training, being dragged and beaten during an assault by a drill sergeant, viewing a dead Russian soldier in a tunnel while on patrol, witnessing a suicide, and witnessing another soldier stabbed in the barracks.  He has stated that he exhibited behavioral changes during service that are reflective of the occurrence of an in-service physical assault, causing the development of PTSD.  See September 2011 and July 2013 hearing testimonies. 

The Veteran's service treatment records reveal that, upon induction in November 1976, he reported a prior history of insomnia, depression, or excessive worry.  However, his psychiatric examination at that time was normal.  A pre-trial mental health examination in November 1979 was also normal.  Upon separation in October 1980, his separation examination revealed a normal psychiatric evaluation, but again he reported a history of "depression" and "excessive worry" and insomnia.  A military physician at separation noted that the Veteran "worries too much." 

Service personnel records dated in May 1978 reflect that initially the Veteran was doing well in the Army, exhibiting "enthusiasm," "leadership traits," and "superior ability" time and again.  In November 1978, it was noted that he did a "fine job" in the performance of his duties.  However, after 1978, the Veteran exhibited behavioral problems according to service personnel records.  In May 1979, he received non-judicial punishment for violation of the Uniform Code of Military Justice, Article 86 (absence without leave) and Article 91 (insubordinate conduct), for willful disobedience in failing to go to his duty station.  In August 1979, he received non-judicial punishment for violation of Article 86 for leaving an appointed place of duty.  In November 1979, he was convicted for the sale of narcotics.  The Veteran was sentenced by special court-martial in December 1979 and received a suspended sentence.  He was confined for a period of time from November 1979 to December 1979.  Service personnel records dated in 1980 also indicate that he was hostile to counseling, apathetic, not motivated, repeatedly tardy, and displayed a lack of respect for authority.  It was recommended at one point that the Veteran be denied reentry into service.  He received an involuntary discharge in December 1980. 

Following his military service, the Veteran has stated that he began receiving inpatient treatment for mental health and drug-related problems in the mid to late 1980s, although the Board was not able to secure these records.  Texas Department of Correction in Bexar County records dated in the early 1990s documented that he was incarcerated for drug-related arrests.  He was diagnosed with anxiety and drug abuse disorders in 1992.  Private treatment records dated in 1998 and 1999 showed treatment for anxiety and manic depression.  The Veteran was placed on Valium.  The Center for Health Care Services (formerly MHMR) in San Antonio recorded treatment in August 2002, October 2002, and February 2003 for a mental health disorder due to cocaine dependence and his medical condition from a 1995 stroke. 

A March 2006 VA examiner indicated that the Veteran's service-connected sarcoidosis caused residuals of shortness of breath with mild restrictive lung disease and chest scarring.  VA treatment records dated from 2011 to 2013 revealed further treatment at a pulmonary clinic for sarcoidosis.  

VA treatment records dated from 1997 to 2013 reveal treatment for psychiatric and drug dependence issues.  In October 1997, the Veteran reported hearing voices and was diagnosed with psychosis, not otherwise specified (NOS).  In November 1997 and December 1997, he was hospitalized by VA after his brother was killed.  The Veteran reported having nightmares as a result.  A December 1998 VA treatment record diagnosed paranoid schizophrenia, as the Veteran continued to report hearing voices.  VA treatment notes dated in March 2004 and April 2004 also described the Veteran doing crack cocaine since 1987, with depression, feelings of worthlessness, and guilt about not being able to help his wife who also had a drug dependence problem.  The assessment for the Veteran was drug dependence and depression, NOS.  A November 2004 VA inpatient discharge summary observed multiple psychosocial issues for the Veteran related to drug use.  A February 2005 VA inpatient discharge summary reflected family and economic problems leading to drug use and depression.  A September 2011 VA treatment record documented anxiety and depression ever since his wife and child were injured in a 2008 vehicle accident.  An April 2012 VA treatment record assessed him as having anxiety and depression from multiple life stressors and circumstances. 

The Veteran was denied Supplemental Security Income (SSI) benefits in August 2011.  The Veteran was deemed not fully credible due to his drug use, such that he could perform light duty work.  The diagnoses included anxiety disorder, NOS; major depressive disorder, NOS; polysubstance drug abuse; and adjustment disorder. 

A VA PTSD screen dated in October 2012 was negative.  The Veteran denied having nightmares, avoidance, hypervigilance, and numbness. 

The Veteran underwent VA psychological examinations in May 2012 and October 2013. 

The May 2012 VA psychological examiner rendered a diagnosis of anxiety disorder, NOS.  This diagnosis was related to the Veteran's longstanding tendency to worry as well as PTSD symptoms related to the death of his brother.  The Veteran had current psychosocial and economic problems.  The examiner opined that there was no objective data to indicate that the Veteran's current anxiety disorder arose during military service or was related to events on active duty.  During service, the Veteran's reported symptoms reflected a "general tendency to worry" as opposed to a clear mental disorder at that time.  He has memory and cognitive impairments, but these were not considered related to his anxiety disorder.  Neuropsychological testing in 2004 also revealed impairment in executive functioning attributable to his prolonged cocaine abuse.  The examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD in terms of the number of avoidance symptoms required for the diagnosis.  The Veteran did become emotional during the interview when discussing the post-service death of his brother in 1996.  The examiner observed that the Veteran did not appear to have any distress when describing the claimed in-service stressful events, but was visibly upset when talking about his brother's death.  The examiner emphasized that post-service VA and private treatment records almost always refer to the Veteran's mental health problems in the context of post-service issues, as opposed to in-service events.  The examiner reasoned that, although stressful in-service events could have occurred, they did not precipitate a mental disorder. 

The October 2013 VA psychological examiner rendered a diagnosis of anxiety disorder, NOS.  The examiner opined that the Veteran's current anxiety disorder was not related to service.  His in-service symptoms of worry and sleep issues noted at induction and separation were described as worry over marital and family issues at that time.  The Veteran's current psychiatric symptoms from an anxiety disorder NOS were related to his current situation and thoughts of his brother's death.  The examiner also determined that the Veteran did not meet the full DSM-IV criteria for PTSD.  The Veteran reported being assaulted and slapped by a drill sergeant in basic training, but did not report significant intrusive memories or distress during the discussion.  In contrast, the Veteran vividly remembered aspects of his brother's death.  The Veteran had several symptoms of PTSD related to the sudden death of his brother in a vehicle accident in the 1990s.  As to PTSD, the examiner added that there were no medical visits or markers during service indicative of an assault occurring.  However, the examiner did not review or discuss the Veteran's service personnel records which did show behavioral changes during service, as referenced above.

In light of the foregoing, the Board requested a VHA opinion.  In April 2015, a VHA examiner opined that the Veteran met the criteria for diagnoses of an unspecified depressive disorder, anxiety disorder NOS, and cocaine dependence, and that these diagnoses represented a progression of the prior diagnoses of record.  The examiner opined that the Veteran did not have a psychiatric disorder that preexisted service and that it was at least as likely as not that the unspecified depressive disorder manifested during military service.  It was noted that, on his October 1980 separation examination, the Veteran described feeling tired a lot and having trouble sleeping.  The examiner stated that it was at least as likely as not that these symptoms indicated a worsened depression when compared to his November 1976 enlistment examination.  The service personnel records also support a finding of worsened depression, as evidenced by observations that the Veteran was not motivated, apathetic, and tardy.  The VHA examiner further opined that it was less likely than not that the Veteran's anxiety disorder NOS and cocaine dependence manifested in service or were otherwise causally or etiologically related to military service and that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Regarding the Veteran's service-connected sarcoidosis, the VHA examiner opined that it was at least as likely as not that sarcoidosis contributed to the unspecified depressive disorder in 1980 while the Veteran was in service.  It was noted that there was significant evidence in the medical literature that showed that sarcoidosis is frequently associated with depression symptoms.  

A clarifying opinion was obtained in September 2015 from a different VHA examiner.  The examiner provided a rationale for the opinion that the Veteran's anxiety disorder NOS and cocaine dependence were not incurred in or etiologically related to his military service.  The examiner indicated that there was no direct correlation between depression and the use of cocaine or evidence that depression leads to cocaine use.  The examiner opined that, although the Veteran reported having excessive worry at separation, he did not meet the threshold for a diagnosable anxiety disorder.  The examiner also noted that the Veteran was described as being hostile to counseling, tardy, apathetic and defiant of authority, none of which are typical of an anxiety disorder, but may result from a depressive disorder.  The examiner further noted that the Veteran's anxiety symptoms became more prominent after the death of his brother and appeared to be directly related to this event.  The examiner observed that the medical literature indicated that there was a correlation between sarcoidosis and anxiety disorders and that, while there were many psychosocial and drug-related contributors to the Veteran's anxiety, it could not be ruled out that sarcoidosis could have played a substantial role in contributing to the disorder.  However, the examiner noted that that it did not appear that the Veteran's sarcoidosis was an active problem and that a review of his psychiatric records going back to 2004 made no mention of sarcoidosis as an active, stressful, or anxiety-provoking problem.  Therefore, the examiner opined that it was not at least as likely that sarcoidosis was etiologically related to the Veteran's anxiety disorder.  

Based on the foregoing, the Board finds that the Veteran's unspecified depressive disorder was incurred in service.  As noted by the VHA examiner, the Veteran's service treatment and personnel records indicate that he exhibited symptoms of depression.  After service, he was treated for a variety of psychiatric and drug-related symptoms, including depression.  Although the May 2012 and October 2013 VA examiners did not diagnose the Veteran with a depressive disorder, the post-service treatment records along with the VHA examiners' opinions indicate that the evidence is at least in relative equipoise.  In other words, the evidence for and against finding that the Veteran has a diagnosis of depressive disorder is equally balanced, and reasonable doubt is resolved in the Veteran's favor.  Regarding etiology, the Board finds that the VHA examiners' opinions are most probative because they were based on a full review of the claims file and included detailed rationale supported by the underlying record and medical literature.  

The Board finds, however, that the weight of the evidence indicates that the Veteran does not meet the criteria for a diagnosis of PTSD and that his diagnosed anxiety disorder is not related to service.  The May 2012 and October 2013 VA examiners and the VHA examiners all opined that the Veteran did not meet the criteria for a diagnosis of PTSD, although he exhibited some PTSD symptoms related to his brother's death.  They also opined that the Veteran's diagnosed anxiety disorder was not related to service, noting that most of his records indicated that his anxiety was from post-service issues.  There are no medical opinions to the contrary.  

The weight of the evidence is also against a finding that the Veteran's service-connected sarcoidosis causes or aggravates his anxiety disorder.  The September 2015 VHA examiner considered medical literature that suggested a correlation between anxiety disorders and patients with sarcoidosis; however, after reviewing the Veteran's treatment records, he opined that the Veteran's anxiety disorder was not etiologically related to his sarcoidosis.  The Board finds that the VHA examiner's opinion is highly probative because he provided rationale based on the underlying medical record.  

Regarding the diagnosis of cocaine dependence, the Board notes that, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  Therefore, service connection for the Veteran's cocaine dependence on a direct basis is precluded by law.  

However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Consequently, compensation will only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is caused or aggravated by a veteran's primary service-connected disability.  Id.  In this case, the weight of the evidence is against finding that the Veteran's cocaine dependence was caused or aggravated by his unspecified depressive disorder or service-connected sarcoidosis.  The September 2015 VHA examiner indicated that there was no direct correlation between depression and the use of cocaine and no medical literature indicating that depression leads to cocaine use.  Similarly, the examiner opined that there was no connection between sarcoidosis and the use of cocaine.  There is no medical opinion to the contrary.  Therefore, there is no basis to establish secondary service connection by way of causation or aggravation for cocaine dependence.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439; Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

In reaching the above conclusions, the Board has considered the lay assertions set forth by the Veteran and his representative, including the belief that his psychiatric disorders are related to his military service and his service-connected sarcoidosis.  The Veteran is competent to report his symptoms and their onset.  

Regarding the onset of his symptoms, the Board notes that the Veteran's reports of excessive worry and difficulty sleeping are documented in his service treatment records.  However, the Board does not find that a lay person is competent to provide an opinion as to whether certain symptoms meet the criteria for a particular diagnosis or to provide an opinion as to etiology.  As outlined above, the questions of diagnosis and etiology are complex and multifactorial and are beyond the ken of a layperson.  Jandreau, 492 F.3d at 1376-77.  Moreover, even assuming competence, the Board finds the VA examiners' and VHA examiners' opinions more probative than his general lay assertions.  As discussed above, the examiners reviewed the claims file and medical history; considered the lay assertions and complaints; relied on their knowledge, training, and expertise; and supported their opinions with rationale based on such knowledge.

For the foregoing reasons, the Board finds that the criteria for service connection for unspecified depressive disorder are met.  However, service connection is not warranted for any other psychiatric disorder, to include PTSD, an anxiety disorder, and cocaine dependence.  The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder other than unspecified depressive disorder, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for an unspecified depressive disorder is granted

Entitlement to service connection for a psychiatric disorder other than an unspecified depressive disorder, to include PTSD, an anxiety disorder, and cocaine dependence, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


